t c summary opinion united_states tax_court thomas j sweeney petitioner v commissioner of internal revenue respondent docket no 6331-05s filed date thomas j sweeney pro_se robert w dillard for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner under sec_1366 is required to include as income on hi sec_2002 federal_income_tax return his proportionate share of undistributed_income from an s_corporation in which he was a shareholder with his former wife some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence was seminole florida at the time the petition was filed petitioner was married to cheryl l sweeney during the year at issue during the year petitioner and his wife incorporated lake vista billing services inc petitioner was the registered agent for the corporation his wife was the president and petitioner was vice president and a stockholder the stated purpose for the corporation was medical billing for 2at trial petitioner conceded the following adjustments in the notice_of_deficiency disallowance of a dependency_exemption deduction for a child disallowance of a child_and_dependent_care_credit under sec_21 disallowance of the child_tax_credit under sec_24 and a computational disallowance of miscellaneous_itemized_deductions 3under sec_7491 where a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer the burden_of_proof shifts to the commissioner there are no factual issues in this case the sole issue is a question of law consequently this case is decided without regard to the burden_of_proof physicians’ practices petitioner and his spouse each owned percent of the corporation the activity of the corporation was simply collection of fees charged by doctors to their patients for medical services petitioner’s spouse performed all the activities of the corporation by visiting doctors’ offices weekly picking up their billing invoices collecting payment of these invoices from primary and secondary insurers and collecting directly from each patient the portions not covered by insurance petitioner was not involved in this activity petitioner was employed as an insurance instructor for an unrelated employer there is no evidence in the record as to the corporation’s business activity for the years and however for the year the year at issue in this case a form_1120s u s income_tax return for an s_corporation was filed on that return the corporation’s taxable_income was dollar_figure the return reflected issuance to the shareholders of the corporation schedules k-1 shareholder’s share of income credits deductions etc although a copy of the schedule_k-1 issued to petitioner was not offered into evidence at trial respondent’s official records were offered into evidence which reflected a schedule_k-1 for petitioner in the amount of dollar_figure which is one-half of the corporation’s net_income of dollar_figure rounded on his federal_income_tax return for petitioner did not include any income from the corporation petitioner and his spouse each filed federal_income_tax returns for as married_filing_separately respondent’s records reflect that petitioner’s spouse reported on her return dollar_figure or one-half of the taxable_income of the s_corporation in the notice_of_deficiency respondent determined a deficiency against petitioner for the unreported dollar_figure in flow-through income from lake vista billing services inc petitioner contends he never received any of the proceeds of the corporation’s profitable activity for the year at issue he and his wife had serious problems between them during the year which he described at trial as follows this is my whole argument your honor during the second week of date my wife proceeded to throw me out of my home which is where the business was located she changed the locks she stripped our corporate bank accounts our personal bank accounts charged up all the cash she could on my credit cards to over dollar_figure dollar_figure and she physically lock stock and barrel locked me out of the corporation although petitioner engaged the services of an attorney in connection with his marital problems no evidence was offered to show what was resolved between petitioner and his wife regarding the corporation the notice_of_deficiency was ultimately issued to petitioner in which a deficiency was determined based on the inclusion in income of petitioner’s share of the s corporation’s income for the year pursuant to the information_return filed by the corporation for that year sec_1362 allows a small_business_corporation to elect to be governed by the provisions of subchapter_s for its taxable years such an election allows the income expenses and credits of the corporation to flow through to the corporation’s shareholders sec_1366 as required by sec_1362 the election must be made by all shareholders and the election is effective and continues for all succeeding taxable years unless terminated under sec_1362 such an election was made in this case and there was no termination of that election as to the year at issue petitioner did not include on hi sec_2002 federal_income_tax return his distributive_share of the taxable_income reported by the corporation as an s_corporation for that year although it is obvious to the court that petitioner and his spouse had serious differences between them this court is not the proper forum for the resolution of these differences all formalities of the internal_revenue_code were followed with respect to the s_corporation for the year and the distributive_share of that income to petitioner constitutes taxable_income to him the court therefore sustains respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
